Title: To Benjamin Franklin from the Abbé Jean-Charles Poncelin de La Roche-Tilhac, 2 August 1782
From: Poncelin de La Roche-Tilhac, abbé Jean-Charles
To: Franklin, Benjamin


Monsieur
Paris ce 2. aout 1782.
Votre goût distingué pour la litterature, et la protection que vous accordés à ceux qui cultivent les belles lettres, m’engagent à recourir à vous, pour en obtenir quelques éclaircissements dont j’ai besoin, pour terminer un ouvrage que je me propose de publier. Cet ouvrage, Monsieur, a pour objet l’etat actuel de l’Amerique. Comme j’y fais entrer les noms des principaux Officiers qui composent l’administration de chaque province, oserais-je vous prier d’avoir la bonté de me faire donner la liste de ceux qui sont à la tête des treize provinces unies que vous representés en france. Si je connaissais quelque ouvrage imprimé, ou ce dénombrement se trouvât, je me donnerais bien de garde, de vous importuner sur ce sujet, et de vous derober des moments precieux que vous employés si utilement aux interêts de l’Europe. Je ne prétends pas d’ailleurs exiger de vous que vous vous donniés la peine de faire vous même cette liste. Je me borne à vous prier d’avoir la bonté d’adresser, à ce sujet, vos ordres à l’un de vos secretaires. Permettés, Monsieur, que je vous temoigne d’avance les sentiments de reconnaissance que merite le bienfait que j’ose espérer de vos bontés, et que j’unisse ma voix à celle de toute l’Europe, pour prier le ciel qu’il daigne prolonger le cours d’une vie que vous couvrés chaque jour de nouveaux l’auriers.
J’ay l’honneur d’etre avec un profond Respect Monsieur Votre très humble et très obeissant serviteur
L’abbé DE LA ROCHE-TILHAC,conseiller à la table de marbre.

Ruë Garanciere Près st. sulpice./.M. francklin. a Passy
 
Notation: La Roche Tillac 2 Août 1782.
